DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 9,117,711 B2)
Regarding clam 1, Suzuki teaches a detector (solid state image sensor, fig. 5B) comprising:
A substrate comprising a plurality of sensing elements (pixels 22-1 through 22-6) including a first sensing element (22-1, “R”, top right) and a second sensing element (22-5, “M”, top left); and
A switching region (consisting of selection transistors 35-1 and reset transistors 36-1) configured to connect the first sensing element and the second sensing element, wherein at least the first sensing element is formed in a triangular shape (fig. 5B).
Regarding claim 2, Suzuki teaches that the first sensing element is configured to generate a first signal in response to the first sensing element generating a beam, and the second sensing element is configured to generate a second signal in response 
Regarding claim 4, Suzuki teaches that each of the plurality of sensing elements (pixels 22-1 through 22-6) are formed in a triangular shape.
Regarding claim 5, Suzuki teaches that the switching region is provided between the first sensing element and the second sensing element in a horizontal direction perpendicular to a thickness direction of the substrate (fig. 5B).
	Regarding claim 12, Suzuki teaches a detection system comprising:
	A detector array (pixel units in fig. 3B with arrangement shown in fig. 4) including a plurality of sensing elements (pixels 22-1 through 22-6, fig. 3) having a triangular shape;
	A plurality of sections (floating diffusion 33 for each pixel unit 21 shown in fig. 4; connected to amplification transistor 34, col. 6 line 63-col. 7 line 3) including a first section connecting a first group (pixel unit 21-1) of the plurality of sensing elements to a first output (signal line, col. 7 line 7) and a second section (another floating diffusion 33) connecting a second group (pixel unit 21-2) of the plurality of sensing elements to a second output (i.e. each floating diffusion region is connected to a pixel signal line by an amplification transistor); and
	An interface (selection transistor 35 which is an interface between pixel unit and output).
	Regarding claim 13, Suzuki teaches that the interface includes a digital switch (selection transistor 35).
Regarding claim 14, Suzuki teaches that the plurality of sections includes signal processing circuitry (amplification transistor 34) and the associated wiring path.
	Regarding claim 15, Suzuki teaches a plurality of circuitries configured to process outputs of the plurality of sensing elements, wherein a first circuitry of the plurality of circuitries is connected to the first section and the second circuitry of the plurality of circuitries is connected to the second section (circuitry for synthesizing signals from each pixel group, col. 4 lines 36-62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20130163722 A1) in view of Cao (US 20170269237 A1).
	Regarding claim 1, Okada teaches a detector comprising:
	A substrate comprising a plurality of sensing elements (pixels 20) including a first sensing element and a second sensing element; and
	A switching region (TFT switches 4a, 4b) configured to connect the first sensing element and the second sensing element (groups of pixels connected by switches, [0067-0069]).
	Okada does not teach that the sensing element is formed in a triangular shape.
	Cao teaches an x-ray detector having pixels with a triangular shape ([0075]).

	Regarding claim 2, Okada teaches that the first sensing element is configured to generate a first signal in response to the first sensing element detecting a beam, and the second sensing element is configured to generate a second signal in response to the second sensing element detecting the beam (reading charges from each pixel, [0073], in response to radiation).
	Regarding claim 6, Okada teaches a sensor die (photoelectric conversion substrate 6) that includes the substrate, and a circuit die (insulating substrate 1) that includes one or more circuits (TFTs 4a and 4b with capacitors 5).
	Regarding claim 7, Okada teaches that the one or more circuits are configured to control the switching region (gate control signals from scan lines G1-1 to G1-4 control TFTs, [0063]).
	Regarding claim 8, Okada teaches that the one or more circuits comprise a plurality of circuits (charge storage capacitors 5) configured to process outputs of the plurality of sensing elements.
	Regarding claim 9, Okada teaches that the first sensing element and the second sensing element are contiguous in a cross section (pixels are in adjacent contact, [0045]).
Regarding claim 10, Okada teaches that the switching regions are integral with the sensing elements (fig. 3, pixel region 6 and TFTs 4a-4b are formed as part of integral device).
	Regarding claim 11, Okada teaches that the substrate comprises:
	In a thickness direction, a top metal layer (upper electrode 7), configured as a detection surface, and a bottom metal layer (lower electrode 11), 
	Wherein in a cross section, an entire area between the top layer and the bottom layer is a charge carrier region (photoelectric conversion layer 6 generates charge, [0062]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Cao and in further view of Hadjioannou (US 20090302228 A1).
Regarding claim 3, Okada and Cao teach all the limitations of claim 2 as described above.  Okada and Cao do not explicitly teach that the triangles are equilateral triangles, or that the beam is a charged particle beam.
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the triangular shapes equilateral triangles as this is the simplest triangular shape which allows the pixels to have an equal area and to tile easily. Also Okada teaches that the charged particle detector may include a scintillator ([0099]) such as CsI ([0005]) which is at least capable of detecting charged particles (Hadjioannou [0052]) so that the pixels “are configured” to detect at least part of an electron beam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881